Citation Nr: 0615518	
Decision Date: 05/26/06    Archive Date: 06/06/06

DOCKET NO.  03-27 080	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, 
The Republic of the Philippines


THE ISSUE

Whether the appellant is basically eligible for Department of 
Veterans Affairs (VA) benefits.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Meijken Westenskow, Associate Counsel




INTRODUCTION

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2003 decision of the VA 
Regional Office (RO) in Manila, the Republic of the 
Philippines.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, D.C.


REMAND

In a March 2003 decision, the RO denied entitlement to 
nonservice-connected disability pension.  The appellant 
amended his claim to entitlement to service connection for 
pulmonary tuberculosis, post-traumatic stress disorder, and 
residuals of a bullet head wound.  He submitted an affidavit 
for Philippine Army personnel describing his service with the 
Armed Forces of the Philippines from May 1944 to February 
1946.  

In a July 2003 letter, VA notified the appellant of the 
information and evidence needed to demonstrate entitlement to 
nonservice-connected disability pension benefits.  The letter 
requested the appellant's certified DD Form 214 or other 
acceptable proof of service with the United States Armed 
Forces.  

In September 2003, the National Personnel Records Center 
(NPRC) stated that the appellant did not have service as a 
member of the Philippine Commonwealth Army, including the 
recognized guerrillas, in the service of the United States 
Armed Forces.  Because that assessment is binding on VA, the 
RO denied entitlement to VA benefits in a September 2003 
Supplemental Statement of the Case.  In a March 2004 
decision, the Board denied the appellant's claim on the same 
basis.  The Board found that the provisions of the Veterans 
Claims Assistance Act of 2000 (VCAA) did not apply because 
interpretation of statute was dispositive of the issue on 
appeal.  

In November 2005, the United States Court of Appeals for 
Veterans Claims (Court) vacated the Board decision and 
remanded the appellant's claim.  The Court noted that the 
July 2003 VCAA letter failed to inform the appellant that 
evidence of qualifying service issued by a United States 
service department could substantiate the appellant's claim 
for eligibility to VA benefits.  Furthermore, the Court noted 
that, although the September 2003 Supplemental Statement of 
the Case informed the appellant that he could substantiate 
his claim with such documentation, the decision also 
indicated that eligibility to VA benefits was only 
established by verification of service by the NPRC.  The 
Court found that the language in the decision discouraged the 
appellant from submitting appropriate documentation and 
restricted his ability to participate fully and effectively 
in the processing of his claim.  Therefore, the Court 
remanded the claim to ensure compliance with VCAA directives.  

Accordingly, the case is REMANDED for the following action:

1.  Provide the appellant corrective VCAA 
notice of the criteria of 38 C.F.R. § 
3.203.  Inform the appellant that, because 
the NPRC found no evidence of qualifying 
service, he must substantiate his claim 
with evidence of qualifying service issued 
by a United States service department.  

2.  When the additional development is 
complete, review the case on the basis of 
any additional evidence.  If the benefit 
sought is not granted, furnish the 
appellant and his representative with a 
Supplemental Statement of the Case, and 
afford them a reasonable opportunity to 
respond before the record is returned to 
the Board for further review.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).



